Citation Nr: 1722789	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-13 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an appendectomy scar.

2.  Entitlement to service connection for a left foot/ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reopened the Veteran's previously denied claim of service connection for a bilateral foot/ankle condition and denied this claim on the merits.  The Veteran disagreed with this decision in August 2011.  He perfected a timely appeal in May 2012.  

This matter next is on appeal from a May 2013 rating decision in which the RO denied the Veteran's claim of service connection for an appendectomy scar.  After readjudicating this claim in an April 2014 rating decision, the Veteran timely disagreed with the April 2014 denial of service connection for an appendectomy scar in July 2014.  A videoconference Board hearing was held at the RO in April 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Veteran perfected a timely appeal on his service connection claim for an appendectomy scar in February 2016 by filing a VA Form 21-0958, "Notice of Disagreement," which was accepted in lieu of a substantive appeal (VA Form 9) by the Agency of Original Jurisdiction (AOJ).  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).  

In June 2015, the Board reopened the Veteran's previously denied service connection claim for a left foot/ankle condition and remanded this matter to the AOJ for additional development.

The issue of entitlement to service connection for a left foot/ankle condition is addressed in the REMAND portion of the decision below and is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.
 

FINDINGS OF FACT

1.  The Veteran had an appendectomy at a private facility in November 1974 while on active service.

2.  The Veteran experiences current abdominal pain due to his appendectomy scar.


CONCLUSION OF LAW

An appendectomy scar was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background and Analysis

The Veteran contends that he incurred an appendectomy scar following an appendectomy in November 1974 while he on active service and experienced continuous abdominal pain due to this scar since his service separation.  The Board agrees, finding that the evidence reasonably supports an inference that the Veteran's in-service appendectomy in November 1974 caused him to experience post-service abdominal pain due to an appendectomy scar.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The medical evidence shows that the Veteran had an appendectomy at a private hospital in November 1974 while on active service.  The hospital records show that a routine appendectomy was performed.  The final diagnoses were acute abdominal pain due to mesenteric adenitis and appendix retrocecal.

The post-service evidence also supports granting service connection claim for an appendectomy scar.  The Veteran has asserted consistently to his post-service treating clinicians that, following his November 1974 appendectomy, he experienced abdominal pain due to an appendectomy scar.  For example, in a December 2012 statement, T. J. D., M.D., opined that the Veteran experienced abdominal pain due to scar tissue from a previous surgery.

On VA peritoneal adhesions Disability Benefits Questionnaire (DBQ) in June 2013, the Veteran reported abdominal pain (which he characterized as a "pulling" sensation) and discomfort at the site of an old appendectomy.  The clinician conducting this examination stated that the Veteran was unable to wear a belt because his appendectomy scar was at waist level.  A similar medical history and clinical findings were noted on VA intestinal conditions DBQ in July 2013.

In July 2014, Dr. T. J. D. stated that the Veteran had experienced "intermittent bouts of abdominal pain possibly secondary to adhesions from his appendectomy years ago."  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if this statement is viewed in the light most favorable to the Veteran, it does not establish service connection for an appendectomy scar.

In summary, the Veteran contends that an in-service appendectomy in November 1974 caused him to experience abdominal pain due to an appendectomy scar since his service separation.  The record evidence shows that the Veteran had an in-service appendectomy in November 1974.  It also supports finding the Veteran's reports are credible regarding a continuity of symptomatology since service separation and current disability attributable to abdominal pain from an appendectomy scar.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for an appendectomy scar is warranted.  An October 2016 VA examination report also includes a diagnosis of abdominal scar, status post appendectomy.


ORDER

Entitlement to service connection for an appendectomy scar is granted.


REMAND

In its June 2015 remand, the Board directed that the AOJ to schedule the Veteran for an examination to determine whether his left foot or ankle disability was related to service, including a service connected right foot and ankle disability.  See Board decision dated June 29, 2015, at pp. 7.  The examination was provided in September 2015 and a medical opinion was provided.  The opinion pertained; however, only to the question of whether there was sufficient evidence to establish a baseline of disability prior to any aggravation of the left foot or ankle disability by the service connected right ankle disability.  The examiner professed an inability to provide this opinion without resort to speculation.  As the Veteran's representative has pointed out, the opinion did not comply with requirements for imposed for by Jones v. Shinseki, 23 Vet. App. 382 (2010).  for when such an opinion was adequate.

The examiner also appears to have relied on an incomplete medical history.  She reported that there was no evidence of a left ankle disability until 2010; but an X-ray study in September 1994, noted osteolytic density at the distal aspects of both tibias that most likely was a normal variant, but a bone scan was advised if clinically indicated.  An October 1994 VA treatment record includes the Veteran's report of a bilateral ankle crushing injury in service.  A1995 VA examination noted the Veteran's complaints of bilateral ankle pain and included a diagnosis of mild degenerative joint disease of the ankles, bilaterally, by history only with normal exam.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine:
(a.) whether his current left foot and ankle disability is the result of an injury in service.  The examiner should consider the Veteran's reports of injury in service, including his 1994 report of a bilateral crush injury and whether current findings are consistent with such an injury;

(b) whether the current left foot and ankle disability is caused by the service connected right foot and ankle disability; and

(c) whether the current left foot and ankle disability was aggravated (underwent an increase in underlying disability) as the result of the right foot and ankle disability.

A favorable opinion requires only that the evidence be in equipoise on the question.

The examiner should review the claims file and a copy of this remand.

The examiner should provide reasons for the opinions.  If any requested opinion cannot be provided without resorting to speculation, court decisions require that the examiner state whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

The examiner is advised that the absence of contemporaneous treatment records documenting complaints of or treatment for a left foot/ankle condition, alone, is insufficient rationale for a medical nexus opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


